Filed 9/12/22

                       CERTIFIED FOR PARTIAL PUBLICATION *

            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                         DIVISION TWO

 Guardianship of A.H. et al.,

            Minors.


 ELOUISE HARBER,
                                                      E077036
            Petitioner and Appellant,
                                                      (Super.Ct.No. GARPS1900182)
 v.
                                                      OPINION
 DELORES WILLIAMS,

            Petitioner and Respondent.




        APPEAL from the Superior Court of San Bernardino County. Stanford E.

Reichert, Judge. Reversed.

        Law Offices of Valerie Ross and Valerie Ross for Petitioner and Appellant.

        Delores Williams, in pro. per., for Petitioner and Respondent.

        No appearance for minors.




        *     Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
opinion is certified for publication with the exception of parts II and III.

                                              1
       Elouise Harber and Delores Williams filed cross-petitions to be appointed as

guardians of two children. The trial court ordered them to exchange lists of the witnesses

they intended to call, specifically including party witnesses; it also specifically ordered

that they would not be permitted to call a witness who was not on their lists. Harber

failed to exchange a witness list. When the case was called for trial, her counsel

explained that her only witness was Harber herself, and that counsel mistakenly believed

that the pretrial order did not require her to list party witnesses. Pursuant to its pretrial

order, the trial court dismissed Harber’s petition and granted Williams’s petition.

       In the published portion of this opinion, we will hold that, under the circumstances

of this case, the trial court abused its discretion by imposing a terminating sanction.

                                               I

                               STATEMENT OF THE CASE

       On April 18, 2019, Harber filed a petition to be appointed as guardian of two

children, A.H. and M.W. She alleged that she was their maternal grandmother. She was

represented by counsel.

       On May 23, 2019, Williams filed a petition to be appointed as guardian of A.H.

and M.W. She alleged that she was M.W.’s paternal grandmother; she had been told that

she was also A.H.’s paternal grandmother, and she had acted as such, though recently she

had been told that she actually was not. Two older siblings of A.H. and M.W. lived with

her. She was in propria persona.




                                               2
       On July 29, 2020, the trial court held a trial setting conference. Harber’s counsel

was present, but Harber was not. Using a check-the-box form preprinted with the trial

judge’s name, the trial court ordered the parties to exchange, among other things, “list[s]

of witnesses you intend to call, including parties . . . .” The exchange was to occur by

February 3, 2021. The order also stated, “EXCEPT AS OTHERWISE PROVIDED

BY LAW, YOU WILL NOT BE PERMITTED TO CALL ANY WITNESSES OR

INTRODUCE ANY EVIDENCE NOT INCLUDED IN THE STATEMENTS THE

COURT HEREBY ORDERS YOU TO SERVE.” A written copy of the order was

provided to those present. The case was set for trial on March 3 and 4, 2021.

       On February 17, 2021, Williams filed a declaration stating that Harber had failed

to exchange a witness list.

       On March 4, 2021, counsel for Harber conceded that she had not exchanged a

witness list. She argued, “It’s not noncompliance. We had no witnesses other than my

client.” The trial court pointed out that its pretrial order expressly applied to party

witnesses. Harber’s counsel responded, “I missed that.” “It’s my mistake that I failed to

list my own client as a witness.”

       The trial court found that there was no “[m]istake, inadvertence, surprise or

excusable neglect.” Based on Harber’s failure to comply with the pretrial order, it

dismissed her petition and overruled her objections to Williams’ petition. Thus, it

granted Williams’ petition and issued letters of guardianship to her.




                                              3
                                               II

                                         MOOTNESS

       Williams suggests that this appeal is moot because the children are living with

their father, albeit in her home.

       She does not claim that the guardianship has been terminated. We take judicial

notice of the superior court’s register of actions. It shows that Williams is still the duly

appointed guardian. The father has not been given custody, and the guardianship has not

been terminated. (See Prob. Code, § 1601.) While it may have become more difficult for

Harber to prove that she is the appropriate guardian, it is still possible for the trial court to

remove Williams and to appoint Harber. Thus, the appeal is not moot.

                                               III

                               FAMILY CODE SECTION 217

       Harber contends that the pretrial order was invalid because it was inconsistent with

Family Code section 217 (section 217). Section 217, as relevant here, says: “A party

seeking to present live testimony from witnesses other than the parties shall, prior to the

hearing, file and serve a witness list with a brief description of the anticipated testimony.

If the witness list is not served prior to the hearing, the court may, on request, grant a

brief continuance and may make appropriate temporary orders pending the continued

hearing.” (§ 217, subd (c), italics added.)

       “Courts . . . have the authority to adopt local rules, so long as those rules are

consistent with statutory procedures adopted by the Legislature and the Rules of Court



                                               4
adopted by the Judicial Council. [Citations.] . . . [W]hen no procedure is specified by

statute or rule, judges may fashion nonstatutory procedures suitable to the specific cases

before them. [Citation.] Courts, however, do not have the authority to adopt procedures

or policies that conflict with statutory law or the Rules of Court. [Citation.]” (Weiss v.

People ex rel. Department of Transportation (2020) 9 Cal.5th 840, 857.)

        Section 217, however, applies only “[a]t a hearing on any order to show cause or

notice of motion brought pursuant to this code” — i.e., the Family Code. (§ 217, subd.

(a); see generally In re Marriage of Swain (2018) 21 Cal.App.5th 830, 839-840

[discussing legislative history of § 217].) A guardianship proceeding is not a proceeding

under the Family Code. Rather, it a proceeding under the Probate Code — specifically,

Probate Code section 1500 et seq. Harber has not pointed to any similar provision that

would apply in a guardianship proceeding, and we have found none.

        We therefore conclude that the pretrial order did not conflict with section 217.

                                              IV

        THE RIGHT TO PRESENT EVIDENCE AND THE RIGHT TO TESTIFY

        Harber contends that the trial court violated her right to present evidence and to

testify at trial.

        She seems to take the maximalist position that a trial court can never deny a party

the right to present evidence and to testify. If so, we disagree.

        “Ordinarily, parties have the right to testify in their own behalf [citation], and a

party’s opportunity to call witnesses to testify and to proffer admissible evidence is



                                               5
central to having his or her day in court. [Citations.]” (Elkins v. Superior Court (2007)

41 Cal.4th 1337, 1357.)

       At the same time, however, “‘[i]t is . . . well established that courts have . . .

inherent power to control litigation before them. [Citation.] . . . “ . . . That inherent power

entitles trial courts to exercise reasonable control over all proceedings connected with

pending litigation . . . in order to insure the orderly administration of justice. [Citation.]”’

[Citation.]” (Elkins v. Superior Court, supra, 41 Cal.4th at p. 1351.) “The state’s strong

interest in prompt and efficient trials permits the non-arbitrary exclusion of evidence

[citation] . . . . [Citations.]” (Maricela C. v. Superior Court (1998) 66 Cal.App.4th 1138,

1146-1147.)

       The trial court’s inherent power “‘ . . . should never be directed in such manner as

to prevent a full and fair opportunity to the parties to present all competent, relevant, and

material evidence bearing upon any issue properly presented for determination. . . .’

[Citation.]” (Elkins v. Superior Court, supra, 41 Cal.4th at pp. 1357-1358, italics

omitted.)

       Requiring an exchange of witness lists is conducive to orderly procedure. It

promotes a fair trial by enabling the parties and counsel to prepare for trial and by

preventing surprise. For the requirement to have teeth, there must be some sanctions if it

is violated. Those sanctions may include the exclusion of evidence, unless that would

“prevent a full and fair opportunity . . . to present all competent, relevant, and material




                                               6
evidence . . . .” (Elkins v. Superior Court, supra, 41 Cal.4th at pp. 1357-1358, italics

added, italics omitted.)

       Harber had precisely such an opportunity. All she had to do was exchange a

witness list. She was given ample notice that she needed to do this; she was specifically

given notice that her witness list had to include party witnesses. Because a witness list

exchange requirement is reasonable to insure the orderly administration of justice, and

because Harber had a full and fair opportunity to comply with that requirement, she did

not have an absolute right to present evidence and to testify.

       Harber’s maximalist position, however, subsumes the argument that, under the

circumstances of this case, the trial court erred by denying her the right to present

evidence and to testify. As to that, we agree.

       As noted, the trial court can exclude evidence — even when its purpose is to

promote the interest in prompt and efficient trials — only if the exclusion is not arbitrary.

(Maricela C. v. Superior Court, supra, 66 Cal.App.4th at pp. 1146-1147.) “We review a

trial court’s decision to admit or exclude evidence under an abuse of discretion standard.

[Citation.]” (Litinsky v. Kaplan (2019) 40 Cal.App.5th 970, 988.)

       Significantly, in this case, Harber was her own only witness. Thus, excluding her

evidence was a terminating sanction; it was the basis for the dismissal of her petition and

the granting of Williams’ petition. This is not a case in which a party does exchange a

witness list but later, at trial, seeks to call a witness who was not on the list.




                                                7
       “Courts have the inherent authority to dismiss a case as a sanction. [Citation.]”

(Crawford v. JPMorgan Chase Bank, N.A. (2015) 242 Cal.App.4th 1265, 1271; see also

Code Civ. Proc., §§ 128, subd. (a)(4), 581, subd. (m).) But “dismissal is always a drastic

remedy to be employed only in the rarest of circumstances.” (Stephen Slesinger, Inc. v.

Walt Disney Co. (2007) 155 Cal.App.4th 736, 764.) “[T]here are two important inquiries

to be made by trial courts when determining whether a plaintiff’s actions warrant a

dismissal with prejudice. First, the court must discern whether the plaintiff’s pattern of

conduct was so ‘severe [and] deliberate’ as to constitute extreme circumstances.

[Citation.] Second, the court must look to see whether alternatives less severe than

dismissal are available. The ‘sound exercise of discretion requires the judge to consider

and use lesser sanctions’ unless the court’s authority cannot possibly be otherwise

vindicated. [Citation.]” (Lyons v. Wickhorst (1986) 42 Cal.3d 911, 917.)

       Five factors, taken in combination, render the order here an abuse of discretion.

       First, it was Harber’s attorney, not Harber, who was at fault. The fact that “the

fault lies with the client and not the attorney” militates against using the inherent

authority to dismiss. (Del Junco v. Hufnagel (2007) 150 Cal.App.4th 789, 799; cf.

United Grand Corp. v. Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142, 158 [trial

court could properly sanction both client and attorney when there was “joint

misconduct”].)

       Harber was not at the trial setting conference at which the trial court made the

order; there is no indication that it was ever personally served on her. Even if she were



                                              8
aware of the order, it would normally be an attorney’s responsibility to prepare and to

exchange a witness list (and to meet the deadline for doing so). Harber’s counsel stepped

up and accepted responsibility, saying, “I missed that.” “It’s my mistake that I failed to

list my own client as a witness.” The trial court found that Harber’s “attorney . . . failed

to comply to the pretrial orders”; it ordered, “[A]ny and all objections are overruled as

counsel failed to comply with pretrial orders.” (Capitalization altered.)

       Second, the misconduct of Harber’s attorney was not severe or extreme. She

claimed that she mistakenly believed that the witness list requirement did not apply to

party witnesses. That mistake was at least negligent; the pretrial order said, in bold,

capital letters, that this requirement did apply to party witnesses. Arguably, because the

order was so clear, the trial court could have found that she was not credible and that she

actually violated the pretrial order knowingly. Even then, however, there was no

evidence that her failure to exchange a witness list had some deliberate tactical purpose.

Likewise, there was no evidence that it was defiant or disrespectful. It was not part of

any pattern of violations.

       Third, the prejudice to Williams was negligible. Once Harber failed to exchange a

witness list, Williams was entitled to rely on that failure by not preparing to cross-

examine her or to rebut her testimony. This prejudice, however, could easily be remedied




                                              9
by a continuance. 1 The children were already living with Williams, so a continuance

would not have postponed or impaired her interest in custody.

       That ties into the fourth factor: Lesser sanctions were adequate to vindicate the

trial court’s authority. In addition to ordering a continuance, it could have imposed

monetary sanctions up to $1,500. (Code Civ. Proc., § 177.5.) If it found that the

violation was willful, it could even have sanctioned it as contempt. (See generally In re

Ivey (2000) 85 Cal.App.4th 793, 798.)

       Which ties into the fifth factor: The trial court’s form order did not allow for any

lesser sanctions. No matter what the circumstances, it was one size fits all: “YOU

WILL NOT BE PERMITTED TO CALL ANY WITNESSES NOT INCLUDED IN

THE [WITNESS] STATEMENT[] . . . .” In other words, the trial court announced, up

front, that it would not exercise any discretion. The inherent power to dismiss, however,

is a discretionary power. “A trial court’s failure to exercise discretion is itself an abuse of

discretion. [Citation.]” (Fadeeff v. State Farm General Insurance Co. (2020) 50

Cal.App.5th 94, 104.)

       In sum, we conclude that a trial court can exclude evidence as a sanction for the

violation of an order to exchange witness lists — even when the exclusion amounts to a




       1       Discovery is available in a guardianship proceeding. (Prob. Code, § 1000;
Mota v. Superior Court (2007) 156 Cal.App.4th 351, 355.) Here, however, the witness
list exchange was due on February 3, 2021, and the case was set for trial on March 3,
2021. Thus, the 30-day discovery cutoff had already run. (Code Civ. Proc., § 2024.020,
subd. (a).) It follows that Williams was not deprived of the opportunity to depose Harber.


                                              10
terminating sanction — in an appropriate case. In this case, however, the exclusion of

Harber’s testimony was an abuse of discretion. 2

                                             V

                                      DISPOSITION

       The order appealed from is reversed. In the interests of justice, we do not award

costs on appeal.

       CERTIFIED FOR PARTIAL PUBLICATION
                                                                RAMIREZ
                                                                                         P. J.


We concur:

McKINSTER
                           J.

RAPHAEL
                           J.




       2      Harber also contends that the pretrial order was a local rule and, as such, it
was not validly adopted. Because we are reversing on other grounds, we do not reach
this contention.


                                             11